Owen, J.
(dissenting). I think the question of plaintiff’s contributory negligence was a question for the jury. Whether he was negligent depended upon whether, he was in the exercise of such care as is usually exercised by the great mass of rpankind under the same or similar circuin-stances. It was a rainy night, and he was running down the sidewalk. Certainly there was nothing unusual about that; in fact, it was conduct quite usual under such circumstances. That could not be held negligence — as a matter of law at least, — and I fail to perceive on what theory running across Butler street can be held negligence as a matter of law. The law is well established that one must look before crossing a railroad track. It is also well established that one must look up and down a street which one is about to cross, and take note of approaching vehicles. However, I know of no rule of law which requires any particular standard of conduct on the part of one traveling along a sidewalk on a busy thoroughfare approaching' a crosswalk with reference to -moving vehicles on the same street with him. He must look up and down the street he proposes to cross and take note of vehicles on that street. But that is not this case. Here he saw an automobile coming along the same street upon which he was running. He knew of course that it was within the range of possibility that that car. might turn off the street it' was then on, into Butler street, which he was about to cross. Some importance is attached in the opinion *500to the fact that he testified he thought the automobile might turn into Butler street. I do not see how that is important. Of course he knew it might turn into Butler street. But what sort of duty does that lay on a pedestrian on the sidewalk? Is there any legal rule establishing a standard of conduct for him under such circumstances? I know of none, except that he exercise the same degree of care that is usually exercised by the great mass of mankind under the same or similar circumstances. If a person cannot attempt to cross a street intersecting the one on which he is traveling, without waiting to ascertain whether automobiles traveling on the same street with him will, turn into the street which he is about to cross, then his further progress along a street heavily laden with automobile traffic would be substantially if not completely arrested. He necessarily knows that any one of them may turn’into the street which he is about to cross. It is clear in my mind that no rule of law charges a pedestrian under such circumstances with any particular standard of conduct, and that'whether the plaintiff in this case was in the exercise of due care was plainly a question for the jury.
I am authorized to state that Mr. Justice Crownhart concurs in these views.